Fourth Court of Appeals
                                         San Antonio, Texas
                                   MEMORANDUM OPINION

                                            No. 04-18-00329-CV

                        IN THE INTEREST OF S.I., H.I., and W.I., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-01391
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 17, 2018

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking to

terminate the rights of the parents of the children S.I., H.I., and W.I. 1 After a trial to the bench,

the court terminated the rights of the children’s parents, including the appellant-father S.I., and

designated the Department to be the children’s permanent managing conservator.

           Appellant’s court-appointed appellate attorney filed a brief in which he concluded there

are no non-frivolous issues to be raised on appeal. Counsel certified that he sent appellant a copy

of the brief and a letter advising him of his conclusion and of his rights to review the record and

to file a pro se brief. Counsel’s letter also provided appellant a form to use to request access to the



1
  To protect the identity of the minor children, we refer to the parties by their initials. See TEX. FAM. CODE ANN.
§ 109.002(d) (West Supp. 2017); TEX. R. APP. P. 9.8.
                                                                                      04-18-00329-CV


record and enclosed a copy of counsel’s motion to withdraw, which counsel stated he had filed.

Counsel subsequently filed a motion to withdraw in this court.

       The brief meets the minimum requirements of Anders v. California, 386 U.S. 738 (1967).

See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (stating that Anders procedures protect indigent

parents’ statutory right to counsel on appeal in parental rights termination cases and apply in those

cases). Appellant did not request access to the appellate record or file a pro se brief.

       We have thoroughly reviewed the record and the attorney’s Anders brief, and we agree

with counsel that the appeal is without merit. See In re K.S.L., 538 S.W.3d 107, 112 (Tex. 2017).

We therefore affirm the trial court’s order. However, we deny counsel’s motion to withdraw

because the motion does not assert any ground for withdrawal apart from counsel’s conclusion that

the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M., 495 S.W.3d 573, 583 (Tex.

App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his client extends through the

exhaustion or waiver of all appeals, including the filing of a petition for review in the Texas

Supreme Court. See TEX. FAM. CODE ANN. § 107.016(2); In re P.M., 520 S.W.3d at 27.

                                                  Luz Elena D. Chapa, Justice




                                                 -2-